     Case 2:20-cv-02084-JCM-EJY Document 13 Filed 12/16/20 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   COMMONWEALTH LAND TITLE INSURANCE COMPANY
     and FIDELITY NATIONAL TITLE GROUP, INC
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     US BANK NATIONAL ASSOCIATION,                     Case No.: 2:20-CV-02084-JCM-EJY
19                            Plaintiff,                 STIPULATION AND ORDER TO
                                                         EXTEND TIME TO RESPOND TO
20                    vs.                                COMPLAINT (ECF No.1)
21     FIDELITY NATIONAL TITLE GROUP,                    (FIRST REQUEST)
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”) and
25
     Commonwealth Land Title Insurance Company (“Commonwealth”) (collectively “Defendants”)
26
     and plaintiff U.S. Bank National Association (“U.S. Bank”), by and through their respective
27
     attorneys of record, which hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:20-cv-02084-JCM-EJY Document 13 Filed 12/16/20 Page 2 of 3



1            1.      On November 12, 2020, U.S. Bank filed its complaint in the Eighth Judicial
2    District Court for the State of Nevada;
3            2.      On November 12, 2020, Commonwealth removed the instant case to the United
4    States District Court for the State of Nevada (ECF No. 1);
5            3.       On December 3, 2020, U.S. Bank served its complaint on Commonwealth and
6    FNTG;
7            4.      Commonwealth and FNTG’s respective responses to U.S. Bank’s complaint are
8    currently due on December 24, 2020;
9            5.      Counsel for Defendants request a 30-day extension until Saturday, January 23,
10   2020 for Defendants to file their respective responses to U.S. Bank’s complaint to afford
11   Defendants’ counsel additional time to review and respond to U.S. Bank’s complaint.
12           6.      Counsel for U.S. Bank does not oppose the requested extension;
13           7.      This is the first request for an extension made by counsel for Defendants, which is
14   made in good faith and not for the purposes of delay.
15           8.      This stipulation is entered into without waiving any of Defendants’ objections
16   under Fed. R. Civ. P. 12.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                2
                  STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:20-cv-02084-JCM-EJY Document 13 Filed 12/16/20 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to
2    the complaint is hereby extended through and including January 22, 2021.
3    Dated: December 16, 2020                    SINCLAIR BRAUN LLP
4

5                                                By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
6                                                      Attorneys for Defendants
                                                       COMMONWEALTH LAND TITLE
7                                                      INSURANCE COMPANY and FIDELITY
                                                       NATIONAL TITLE GROUP, INC.
8
     Dated: December 16, 2020                    WRIGHT FINLAY & ZAK, LLP
9

10
                                                 By:    /s/-Darren T. Brenner
11
                                                       DARRENT T. BRENNER
                                                       Attorneys for Plaintiff
12
                                                       U.S. BANK NATIONAL ASSOCIATION
13
     IT IS SO ORDERED.
14
            Dated this 16th day of December, 2020.
15
                                                 __________________________________________
16                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                             3
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
